803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROBERT C. THOMAS, Plaintiff-Appellantv.MARGARET M. HECKLER, SEC'Y. HEALTH AND HUMAN SERVICES,Defendant-Appellee.
No. 85-5913.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1986.

BEFORE:  ENGEL and NORRIS, Circuit Judges;  and COHN, District Judge.*
PER CURIAM.


1
This is an appeal from the District Court's having sustained defendant's motion for summary judgment, thereby denying plaintiff social security disability benefits.  The District Court concluded that there was substantial evidence in the record to support the Secretary's finding.  We affirm.


2
The evidence indicates that, on November 23, 1981, plaintiff Thomas applied for social security and supplemental disability benefits, alleging that he became unable to work on June 15, 1980.  Thomas did not pursue his administrative appeals following an adverse determination on January 13, 1982.  He then reapplied for the same benefits on June 14, 1982;  They were again denied.  From this result, Thomas did pursue his administrative appeals and judicial review in the United States District Court for the Western District of Kentucky, pursuant to 42 U.S.C. Sec.  405(g).


3
Thomas claims that he suffers from seizure-like episodes which render him unable to perform past relevant work, and contends that there is not substantial evidence in the record to support the Secretary's denial of benefits.


4
It is not for us to reweigh the evidence de novo with a mind to substituting our view of the evidence for that taken by the department, should we disagree with its conclusion.  Instead, we are to review the evidence with a view to determining whether the department's conclusion is rational in the sense that it is supported by substantial evidence.  Having done so, we conclude that the evidence set out and relied upon by the Administrative Law Judge in his decision is sufficient to warrant a reasonable mind in arriving at the same conclusion as did the Secretary.


5
Since substantial evidence supports the Secretary's decision, we need not address the res judicata issue raised by the District Court.


6
Accordingly, the judgment of the District Court is AFFIRMED.



*
 The Honorable Avern Cohn, United States District Judge, Eastern Division of Michigan, sitting by designation